Citation Nr: 1711898	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to March 19, 2011, for the award of service connection for the cause of the Veteran's death.	


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.  He died in December 1988.  The appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in Buffalo, New York. 

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing her case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

Generally, the effective date of an award based on an original claim for Dependency and Indemnity Compensation (DIC) benefits is the date on which the application is received by VA.  38 U.S.C.A. § 5110(a) (West 2015).  However, if the claim for entitlement to DIC benefits is filed with VA within one year of the veteran's death and the claim is ultimately granted, then the effective date will be the first day of the month on which the veteran died.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2) (2016).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease," or a surviving spouse, child, or parent of such veteran.  38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6) (2016).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued).

Notably, certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(d)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(d)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the appellant is a Nehmer class member and the record indicates that service connection for the cause of the Veteran's death was granted for ischemic heart disease, effective March 19, 2011, after the appellant submitted a claim for benefits in March 2012.  

By way of history, the appellant filed an application with VA for burial benefits (VA Form 21-530) in connection with the Veteran's death in December 1988 and indicated that she was not claiming that the Veteran's cause of death was due to his military service at that time.  Unfortunately, the relevant case law indicates that the December 1988 burial claim cannot be interpreted as a claim for DIC.  Mitscher v. West, 13 Vet. App. 123, 128 (1999) (indicating that an application for burial benefits cannot be construed as an informal claim for DIC where a claimant did not check the box on the application that indicates that the Veteran's death was related to service).  The Board also notes that the appellant did not respond to VA's subsequent March 1989 letter informing her that she could file a DIC claim within one year of the Veteran's death and which included a DIC claim form (VA Form 21-534).

Additionally, the record indicates that the appellant filed a claim with the Agent Orange Administration Agent Orange Veteran Payment Program (processed through the United States District Courthouse in Brooklyn, New York) in 1989.  However, this claim was submitted to an administrative body outside of VA and was not received by VA until the pendency of the current appeal, and thus, cannot be interpreted as a claim for VA benefits prior to the date upon which it was received by VA.

The Board notes, however, that if a claim is filed with the Social Security Administration (SSA) on a form jointly prescribed by the Secretary and the commissioner of SSA, such application "shall be deemed to be an application for benefits" to both agencies on the date the application is filed.  Pursuant to 38 C.F.R. § 3.153, an application on a form jointly prescribed by the Secretary and the Commissioner of Social Security filed with SSA on or after January 1, 1957, will be considered a claim for death benefits, and to have been received by VA as of the date of receipt by SSA.  Thus, any application form filed with SSA requesting survivor's benefits suffices to warrant an effective date for DIC benefits based on the date of the SSA application.  Van Valkenburg v. Shinseki, 23 Vet. App. 113, 118-119 (2009).  The Board notes that the receipt of such an application (or copy thereof) by VA will not preclude a request for any necessary evidence.  38 C.F.R. § 3.153 (2016).  

In the present case, the appellant testified during her June 2016 Board hearing that she obtained Social Security benefits for her daughter following the Veteran's death in December 1988.  In light of the foregoing, the Board finds that a remand is warranted to determine whether the appellant filed a claim with SSA that may be considered a claim for death benefits with VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA in order to determine whether the appellant applied for SSA benefits on an application form which meets the requirements of 38 C.F.R. § 3.153, and if so, secure a copy of the claim form and any supporting documents submitted along with the claim.

To the extent there is an unsuccessful attempt to obtain said record, the claims file must contain documentation of attempts made.  The appellant and her representative, if any, must also be informed of the negative results and be given the opportunity to secure the record.
2.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and readjudicate the earlier effective date claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

